DETAILED ACTION

This Office Action is a response to an Appeal Brief filed on 05/05/2021, in which claims 1-3, 8, and 10-21 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claims 1-3, 8, and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 8, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2015/0305603 A1) in view of Sakai (US 2018/0008132 A1) and further in view of Cloetens (US 2004/0027262 A1).

Regarding claim 1, Gal discloses: An image sensor system, comprising: 
(a) an image sensor comprising an image sensing pixel array (see Fig. 1, imaging sensor 24, and also see paragraph 59 pixel array); 
(b) a supporting module (see Fig. 1 and paragraph 38, processing console 40); 
(c) a ground line coupling the image sensor with the supporting module (see Gal, paragraph 42); 
(d) a power line coupling the image sensor with the supporting module (see Gal, paragraph 42); 
(e) a data/control line coupling the image sensor with the supporting module (see Gal, paragraph 42); and 
 (see paragraph 51, cable 30 includes a conductor for clock signal which is connected to processing module 40 on one end and imaging sensor 24 on the other end); 
wherein the ground line and the power line are based on electrical conduction (see Gal, paragraph 42, power conductor and ground conductor). 
Gal does not explicitly disclose: 

(b) a supporting module coupled to a clock signal light source;
(f) an optical fiber, wherein the clock signal light source emits pulsed light clock signal, which is transmitted to the optical fiber and further transmitted into the image sensor clock line. 
However, Sakai from the same or similar endeavor discloses: 
(a) an image sensor (see Sakai, Fig. 10 and paragraph 96, image pickup module 2) comprising an opto-electric conversion unit (see Sakai, Fig. 10 and paragraph 96, optical signal is photo-electrically converted to an electric signal and is input as clock signal into the image pickup device 82), wherein the opto-electric conversion unit converts a light clock signal into an electrical clock signal (see Sakai, paragraph 96);
(b) a supporting module coupled to a clock signal light source (see Sakai, paragraph 3, clock signal going from processing apparatus to the image pickup device, also see Fig. 8 and paragraph 96, a clock signal converted to the second optical signal with the wavelength λ2 is incident from the optical fiber 70 into the optical transmission module 1B (shown in Fig. 8) including a wave coupling/branching instrument to be received by the light receiving device 60B.  The received second optical signal is photo-electrically converted to an electric signal and is input as clock signal into the image pickup device 82 (shown in Fig. 10));
(see Sakai, Fig. 8 and 10, optical fiber 70), wherein the clock signal light source emits light clock signal, which is transmitted to the optical fiber and further transmitted into the opto-electric conversion unit (see Sakai, paragraph 96, the received second optical signal is photo-electrically converted to an electric signal and is input as clock signal into the image pickup device 82), and
(g) an opto-electric support unit coupling to receive the electrical clock signal from the opto-electric conversion unit and to drive the image sensor system (see Sakai, paragraph 96);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “an image sensor comprising an opto-electric conversion unit, wherein the opto-electric conversion unit converts a light clock signal into an electrical clock signal; a supporting module coupled to a clock signal light source; and an optical fiber, wherein the clock signal light source emits light clock signal, which is transmitted to the optical fiber and further transmitted into the image sensor clock line, an opto-electric support unit coupling to receive the electrical clock signal from the opto-electric conversion unit and to drive the image sensor system” as taught by Sakai in the image sensor taught by Gal to provide an endoscope that has a small image pickup module and thus the distal end portion has a small diameter (see Sakai, paragraph 99).
The combination of Gal and Sakai does not explicitly disclose “pulsed clock signal”,

However, Cloetens from the same or similar endeavor discloses: pulsed clock signal (see Cloetens, Fig. 3 and paragraph 41),
wherein the supporting module generates a pulse train of square waves with a fixed period T, and wherein each pulse of the pulse train occupies substantially 50% of the fixed period T (see Cloetens, Fig. 3and paragraph 41-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “pulsed clock signal, wherein the supporting module generates a pulse train of square waves with a fixed period T, and wherein each pulse of the pulse train occupies substantially 50% of the fixed period T” as taught by Cloetens in the image system taught by Gal and Sakai to provide a digital bit detector which can be operated at a system clock frequency which is lower than the bit frequency (see Cloetens, paragraph 13).

Regarding claim 2, the combination of Gal, Sakai, and Cloetens discloses: The image sensor system of claim 1, wherein the data/control line is based on electrical conduction (see Gal, paragraph 42, image data conductor). 

Regarding claim 3, the combination of Gal, Sakai, and Cloetens discloses: The image sensor system of claim 1, wherein the data/control line is based on fiber optics (see Gal, paragraph 39, fiber optic imaging bundle 16). 
Regarding claim 8, the combination of Gal, Sakai, and Cloetens discloses: The image sensor system of claim 1, wherein the opto-electric support unit is a phase locked loop circuit (see Cloetens, paragraph 42) to refine the shape of the electrical clock signal to produce a cleaner and more uniform square waveform to drive a sequential logic circuitry of the image sensor system (see Cloetens, paragraph 42). 

Regarding claims 16 and 17, claims 16 and 17 are drawn to an endoscope system having limitations similar to the imaging sensor system claimed in claims 1-5 and 14-15 treated in the above rejections.  Therefore, endoscope system claims 16 and 17 correspond to imaging sensor system claims 1-5 and 14-15 and are rejected for the same reasons of anticipation as used above.

Regarding claim 18, the combination of Gal, Sakai, and Cloetens discloses: The endoscope system of claim 16, wherein the opto-electric conversion unit is situated within the peripheral circuit region (see Gal, paragraph 49 and 52, and Sakai, Fig. 10).

Regarding claim 21, claim 21 is drawn to an imaging sensor system having limitations similar to the imaging sensor system claimed in claims 1 and 8 treated in the above rejections.  Therefore, imaging sensor system claim 21 corresponds to imaging sensor system claims 1 and 8 and are rejected for the same reasons of anticipation as used above.

Claims 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 2015/0305603 A1) in view of Sakai (US 2018/0008132 A1) and Cloetens (US 2004/0027262 A1) and further in view of Vertoprakhov (US 2006/0209299 A1).

Regarding claim 10, the combination of Gal, Sakai, and Cloetens discloses: The image sensor system of claim 9, but does not explicitly mention: wherein the image sensor has width of no more than about 1.3 millimeters. 
However, Vertoprakhov from the same or similar endeavor discloses: the image sensor has width of no more than about 1.3 millimeters (see Vertoprakhov, paragraph 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “an image sensor with width of no more than about 1.3 millimeters” as taught by Vertoprakhov in the image system taught by Gal, Sakai, and Cloetens to increase the intensity of light that is provided to a small inspection area while controlling the collimating of the light (see Vertoprakhov, paragraph 6).

Regarding claim 11, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 10, wherein there are no lines coupling the image sensor and the supporting module, other than the ground line, the power line, the data/control signal line, and the clock line (see Gal, paragraph 42)
Regarding claim 12, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 10, wherein the image sensor includes a peripheral circuit region that surrounds the image sensing pixel array (see Gal, Fig. 1, PCB 32). 
Regarding claim 13, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 12, wherein the opto-electric conversion unit is situated within the peripheral circuit region (see Gal, paragraph 52, and Sakai, Fig. 10). 
Regarding claim 14, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 13, further comprising a fiber optic illumination region that surrounds the peripheral circuit region (see Gal, paragraph 39, LED 110 is connected to PCB 32). 
Regarding claim 15, the combination of Gal, Sakai, Cloetens, and Vertoprakhov discloses: The image sensor system of claim 14, further comprising a multitude of illumination optical fibers that are connected to the fiber optic illumination region (see Gal, Fig. 4 and paragraph 64).

Regarding claims 19 and 20, claim 19 and 20 are drawn to an endoscope system having limitations similar to the imaging sensor system claimed in claim 10 and 11 treated in the above rejections.  Therefore, endoscope system claims 19 and 20 .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARYAM A NASRI/Primary Examiner, Art Unit 2483